Shareholder meeting (unaudited) On May 18, 2009, an adjourned session of the Annual Meeting of the Shareholders of Income Securities Trust was held at 601 Congress Street, Boston, Massachusetts for the purpose of considering and voting upon the proposals listed below: Proposal 1: Election of eleven Trustees to serve until their respective successors have been duly elected and qualified. PROPOSAL 1 PASSED FOR ALL TRUSTEES ON MAY 18, 2009. WITHHELD FOR AUTHORITY James R. Boyle 7,052,704 352,785 James F. Carlin 7,143,183 262,306 William H. Cunningham 7,128,892 276,597 Deborah C. Jackson 7,126,368 279,121 Charles L. Ladner 7,131,790 273,699 Stanley Martin 7,134,723 270,766 Patti McGill Peterson 7,133,457 272,032 John A. Moore 7,135,268 270,221 Steven R. Pruchansky 7,143,594 261,895 Gregory A. Russo 7,144,372 261,117 John G. Vrysen 7,138,169 267,320 Proposal 2: To amend the Funds Declaration of Trust to divide the Board into three classes of Trustees and to provide for shareholder approval of each such class every three years. Proposal 2 did not receive sufficient votes from the Funds shareholders. For 4,535,325 Against 1,666,253 Withheld 177,377 Broker Non-Votes 1,026,534 Proposal 3: To adopt a new form of investment advisory agreement. PROPOSAL 3 PASSED ON MAY 18, 2009. For 5,833,486 Against 269,097 Withheld 255,162
